                                                                   Case 8:20-cv-01907-JVS-JDE Document 1 Filed 10/02/20 Page 1 of 8 Page ID #:1




                                                                    1 PANISH SHEA & BOYLE LLP
                                                                        BRIAN J. PANISH, State Bar No. 116060
                                                                    2     panish@psblaw.com
                                                                        SPENCER R. LUCAS, State Bar No. 232498
                                                                    3     lucas@psblaw.com
                                                                        MARGUERITE S. SANVICTORES, State Bar No. 299452
                                                                    4     sanvictores@psblaw.com
                                                                        11111 Santa Monica Boulevard, Suite 700
                                                                    5   Los Angeles, California 90025
                                                                        Telephone: 310.477.1700
                                                                    6   Facsimile: 310.477.1699
                                                                    7
                                                                        Attorneys for Plaintiff JOHN
                                                                    8 FREDERICK GAYTON

                                                                    9

                                                                   10
                                                                                          UNITED STATES DISTRICT COURT FOR THE
                                                                   11
   LLP




                                                                             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 JOHN FREDERICK GAYTON,                               Case No.
                                                                        individually,
                                                                   14                                                      PLAINTIFF'S COMPLAINT FOR
                                                                                        Plaintiff,                         DAMAGES
                                                                   15         v.
                                                                                                                           1. NEGLIGENCE (FEDERAL
                                                                   16 UNITED STATES POSTAL                                 TORT CLAIMS ACT)
                                                                        SERVICE, a governmental entity; ;
                                                                   17 KELVIN DANG, an individual and                       DEMAND FOR TRIAL BY JURY
                                                                        DOES 1 through 10, Inclusive,
                                                                   18
                                                                                        Defendants.
                                                                   19

                                                                   20
                                                                              COMES NOW Plaintiff, JOHN FREDERICK GAYTON, individually,
                                                                   21
                                                                        (hereinafter "PLAINTIFF") for causes of action against Defendants UNITED
                                                                   22
                                                                        STATES POSTAL SERVICE, a government entity; KELVIN DANG, an individual
                                                                   23
                                                                        and DOES 1 through 10, Inclusive, and each of them, complain and allege as
                                                                   24
                                                                        follows:
                                                                   25
                                                                                                           I. INTRODUCTION
                                                                   26
                                                                              1.        Plaintiff brings this action against Defendants alleging negligence resulting
                                                                   27
                                                                        from a motor vehicle versus motorcycle collision that occurred on April 25, 2018, in
                                                                   28

                                                                                                                       1
                                                                                   PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
                                                                   Case 8:20-cv-01907-JVS-JDE Document 1 Filed 10/02/20 Page 2 of 8 Page ID #:2




                                                                    1 the City of Garden Grove, County of Orange, California.

                                                                    2                                       II. PARTIES
                                                                    3         2.     At all relevant times mentioned herein, Plaintiff JOHN FREDERICK
                                                                    4 GAYTON (hereinafter "JOHN GAYTON") was a resident of the State of California,

                                                                    5 County of Orange.

                                                                    6         3.     At all relevant times mentioned herein, Defendant UNITED STATES
                                                                    7 POSTAL SERVICE was a government entity organized and existing under the laws of

                                                                    8 the United States of America, and conducting regular business in the State of

                                                                    9 California, County of Orange.

                                                                   10         4.     At all relevant times mentioned herein, Defendant KELVIN DANG was a
                                                                   11 resident of the State of California, County of Orange.
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12         5.     At all relevant times mentioned herein, Defendant KELVIN DANG was
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 employed by the Defendant UNITED STATES POSTAL SERVICE and was acting in

                                                                   14 the course and scope of his employment for such government entity.

                                                                   15         6.     The true names and capacities, whether individual, plural, corporate,
                                                                   16 partnership, associate, or otherwise, of DOES 1 through 10, inclusive, are unknown to

                                                                   17 Plaintiff who therefore sues said Defendants by such fictitious names. The full extent
                                                                   18 of the facts linking such fictitiously sued Defendants is unknown to Plaintiff. Plaintiff

                                                                   19 is informed and believes, and thereon alleges, that each of the Defendants designated

                                                                   20 herein as a DOE was, and is, negligent, or in some other actionable manner, responsible

                                                                   21 for the events and happenings hereinafter referred to, and thereby negligently, or in

                                                                   22 some other actionable manner, legally and proximately caused the hereinafter described

                                                                   23 injuries and damages to Plaintiff. Plaintiff will hereafter seek leave of the Court to

                                                                   24 amend this Complaint to show the Defendants’ true names and capacities after the same

                                                                   25 have been ascertained. Plaintiff is informed and believes, and thereon alleges, that at all
                                                                   26 times mentioned herein, Defendants and DOES 1 through 10, inclusive, and each of

                                                                   27 them, were agents, servants, employees, successors in interest, and/or joint venturers of

                                                                   28 their co-Defendants, and were, as such, acting within the course, scope, and authority of

                                                                                                                   2
                                                                                   PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
                                                                   Case 8:20-cv-01907-JVS-JDE Document 1 Filed 10/02/20 Page 3 of 8 Page ID #:3




                                                                    1 said agency, employment, and/or venture, and that each and every Defendant, as

                                                                    2 aforesaid, when acting as a principal, was negligent in the selection and hiring, training,

                                                                    3 and supervision of each and every other Defendant as an agent, servant, employee,

                                                                    4 successor in interest, and/or joint venturer.

                                                                    5                            III. JURISDICTION AND VENUE
                                                                    6         7.      This Court's jurisdiction over Plaintiff's claims against the UNITED
                                                                    7 STATES POSTAL SERVICE arises under 28 U.S.C. § 1331 and the Federal Tort

                                                                    8 Claims Act (FTCA), 28 U.S.C. §§ 1346(b)(1), 2671 to 2680.

                                                                    9         8.      Plaintiff's personal injuries and resulting damages that form the basis of
                                                                   10 this complaint, were proximately caused by the negligence, wrongful acts/or omissions
                                                                   11 of employees of the United States of America through its agency, the United States
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 Postal Service. These employees were acting within the course and scope of their
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 employment, under circumstances where the United States of America, if a private

                                                                   14 person, would be liable to Plaintiff in the same manner and to the same extent as a

                                                                   15 private individual under the law of the State of California.

                                                                   16         9.      Venue in this judicial district is proper under 28 U.S.C. § 1391 in that this
                                                                   17 is the judicial district in which a substantial part of the events or omissions giving rise
                                                                   18 to the claims occurred.

                                                                   19         10.     Pursuant to 28 U.S.C. § 2675 Plaintiff JOHN GAYTON filed an
                                                                   20 Administrative Claim for negligence, personal injuries and property damage on March

                                                                   21 26, 2020 with the United States Postal Service National Tort Center. Since the filing of

                                                                   22 the Administrative Claim, Defendant UNITED STATES POSTAL SERVICE has

                                                                   23 either denied, or failed to respond to, Plaintiff's claim, and the claims have been deemed

                                                                   24 rejected by operation of law. Therefore, Plaintiff JOHN GAYTON timely files this

                                                                   25 Complaint for Damages.
                                                                   26                             IV. GENERAL ALLEGATIONS
                                                                   27         11.     This Complaint concerns an incident which occurred during the evening
                                                                   28 hours of April 25, 2018, occurring near the intersection of Chapman Avenue and

                                                                                                                     3
                                                                                    PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
                                                                   Case 8:20-cv-01907-JVS-JDE Document 1 Filed 10/02/20 Page 4 of 8 Page ID #:4




                                                                    1 Medina Drive, in the City of Garden Grove, County of Orange, state of California. At

                                                                    2 that time, Plaintiff JOHN GAYTON was operating a 1997 Harley Davidson motorcycle

                                                                    3 (FL license No. 1032LF), travelling westbound on Chapman Avenue in the No. 2 lane.

                                                                    4 Defendant KELVIN DANG, while driving in the course and scope of his employment

                                                                    5 with Defendant UNITED STATES POSTAL SERVICE, was operating a USPS vehicle

                                                                    6 (CA license No. 8212340), travelling westbound on Chapman Avenue, in the No. 2

                                                                    7 lane, to the left of Plaintiff. As Plaintiff approached the intersection of Medina Drive,

                                                                    8 Defendant KELVIN DANG negligently made a right turn onto Medina Drive from the

                                                                    9 No. 1 lane, crossing over the No. 2 lane, directly in the path of Plaintiff JOHN

                                                                   10 GAYTON. Defendant KELVIN DANG violated Plaintiff JOHN GAYTON's right of
                                                                   11 way, failed to keep a proper lookout, and violated California Vehicle Code section
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 22107 for an unsafe turning movement. As a result of Defendants' negligence, Plaintiff
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 JOHN GAYTON was unable to avoid the collision and suffered personal injuries,

                                                                   14 including but not limited to left tibia fracture, left kidney laceration, concussion, broken

                                                                   15 teeth, and blunt trauma to the head, chest, abdomen, legs and shoulders. (hereafter

                                                                   16 “SUBJECT INCIDENT”).

                                                                   17                 FIRST CAUSE OF ACTION – NEGLIGENCE (FTCA)
                                                                   18                                  (Against all Defendants)
                                                                   19         12.     Plaintiff restates and incorporates herein by reference each and every
                                                                   20 allegation and statement contained in the prior paragraphs.

                                                                   21         13.     Plaintiff's First Cause of Action is for negligence, and is brought against
                                                                   22 Defendants UNITED STATES POSTAL SERVICE, KELVIN DANG and DOES 1

                                                                   23 through 10, as an action in law pursuant to jurisdiction provided by the Federal Tort

                                                                   24 Claims Act (FTCA).

                                                                   25         14.     Plaintiff is informed and believes, and thereupon alleges, that Defendants
                                                                   26 owed a duty of care to Plaintiff. Defendant KELVIN DANG, while acting in the course

                                                                   27 and scope of his employment with Defendant UNITED STATES POSTAL SERVICE,

                                                                   28 breached that duty of care by negligently operating the USPS vehicle. Specifically,

                                                                                                                    4
                                                                                    PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
                                                                   Case 8:20-cv-01907-JVS-JDE Document 1 Filed 10/02/20 Page 5 of 8 Page ID #:5




                                                                    1 Defendant KELVIN DANG negligently violated Plaintiff's right of way, negligently

                                                                    2 failed to keep a proper lookout, and negligently violated California Vehicle Code

                                                                    3 section 22107 for making an unsafe turning movement.

                                                                    4        15.     Plaintiff is informed and believes, and thereupon alleges, that Defendants'
                                                                    5 negligence and reckless conduct directly and proximately caused the SUBJECT

                                                                    6 INCIDENT and the resulting injuries and damages suffered by Plaintiff JOHN

                                                                    7 GAYTON.

                                                                    8        16.     The conduct of Defendant KELVIN DANG and DOES 1 through 10, and
                                                                    9 each of them, described herein above, was done within the course and scope of their

                                                                   10 employment, agency and/or service with Defendant UNITED STATES POSTAL
                                                                   11 SERVICE and DOES 1 through 10, and each of them, are, therefore, vicariously liable
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 for same.
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13        17.     As a legal, direct and proximate result of the aforementioned conduct of
                                                                   14 Defendants UNITED STATES POSTAL SERVICE, KELVIN DANG and DOES 1

                                                                   15 through 10, inclusive, and each of them, Plaintiff JOHN GAYTON was injured and

                                                                   16 hurt in his health, strength and activity, sustaining serious injuries to his body, and

                                                                   17 shock and injury to his nervous system and person, all of which said injuries have
                                                                   18 caused and continue to cause Plaintiff JOHN GAYTON great physical and mental pain

                                                                   19 and suffering. Plaintiff is further informed and believes, and thereon alleges, that said

                                                                   20 injuries will result in some or all permanent disability to JOHN GAYTON, all to his

                                                                   21 general damage in an amount which will be stated according proof.

                                                                   22        18.     As a legal, direct and proximate result of the aforementioned conduct of
                                                                   23 Defendants UNITED STATES POSTAL SERVICE, KELVIN DANG and DOES 1

                                                                   24 through 10, inclusive, and each of them, Plaintiff JOHN GAYTON was prevented from

                                                                   25 attending his usual or potential occupation and/or Plaintiff is informed and believes,
                                                                   26 and thereon alleges that Plaintiff JOHN GAYTON may be prevented from attending his

                                                                   27 occupation in the future, and thereby will also sustain a loss of earning capacity and

                                                                   28 loss of opportunity, in addition to lost earnings, past, present and future according to

                                                                                                                   5
                                                                                   PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
                                                                   Case 8:20-cv-01907-JVS-JDE Document 1 Filed 10/02/20 Page 6 of 8 Page ID #:6




                                                                    1 proof.

                                                                    2          19.     As a legal, direct and proximate result of the aforementioned conduct of
                                                                    3 Defendants UNITED STATES POSTAL SERVICE, KELVIN DANG and DOES 1

                                                                    4 through 10, inclusive, and each of them, Plaintiff JOHN GAYTON was compelled to

                                                                    5 and did employ the services of hospitals, physicians, surgeons, nurses and the like, to

                                                                    6 care for and treat him, and did incur hospital, medical, professional and incidental

                                                                    7 expenses, and Plaintiff is informed and believes, and thereon alleges that by reason of

                                                                    8 Plaintiff JOHN GAYTON's injuries, he will necessarily incur additional like expenses

                                                                    9 for an indefinite period of time in the future, the exact amount of which expenses will

                                                                   10 be stated according to proof.
                                                                   11          20.     As a direct and proximate result of the aforementioned conduct of
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 Defendants, and each of them, Plaintiff has sustained property damage in an amount not
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 yet ascertained, and other economic damage as a result of the property damage.

                                                                   14

                                                                   15 / / /

                                                                   16

                                                                   17 / / /
                                                                   18

                                                                   19 / / /

                                                                   20

                                                                   21 / / /

                                                                   22

                                                                   23 / / /

                                                                   24

                                                                   25 / / /
                                                                   26

                                                                   27 / / /

                                                                   28

                                                                                                                    6
                                                                                     PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
                                                                   Case 8:20-cv-01907-JVS-JDE Document 1 Filed 10/02/20 Page 7 of 8 Page ID #:7




                                                                    1                                        PRAYER
                                                                    2        WHEREFORE, Plaintiff JOHN FREDERICK GAYTON requests relief as
                                                                    3 follows, and according to proof, against Defendant UNITED STATES POSTAL

                                                                    4 SERVICE; KELVIN DANG and DOES 1 through 10, Inclusive:

                                                                    5        1.     For all general damages, also referred to as non-economic damages,
                                                                    6 past and future, in excess of the jurisdictional minimum for an unlimited civil case,

                                                                    7 the exact amount according to proof;

                                                                    8        2.     For all special damages, also referred to as economic damages, past and
                                                                    9 future, in excess of the jurisdictional minimum for an unlimited civil case, the exact

                                                                   10 amount according to proof;
                                                                   11        3.     For all costs of suit, according to proof;
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12        4.     For pre-judgment interest, according to proof;
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13        5.     For post-judgment interest, according to proof;
                                                                   14        6.     For such other and further relief allowable under the law and as the
                                                                   15 Court may deem just and proper, according to proof.

                                                                   16

                                                                   17 DATED: Sepember 30, 2020              PANISH SHEA & BOYLE LLP
                                                                   18

                                                                   19

                                                                   20
                                                                                                            By:
                                                                                                                  Spencer R. Lucas
                                                                   21                                             Marguerite S. Sanvictores
                                                                   22                                             Attorneys for Plaintiff JOHN FREDERICK
                                                                                                                  GAYTON
                                                                   23

                                                                   24

                                                                   25
                                                                   26

                                                                   27

                                                                   28

                                                                                                                  7
                                                                                  PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
                                                                   Case 8:20-cv-01907-JVS-JDE Document 1 Filed 10/02/20 Page 8 of 8 Page ID #:8




                                                                    1                         DEMAND FOR TRIAL BY JURY
                                                                    2        Plaintiff JOHN FREDERICK GAYTON hereby demands a trial by jury as to
                                                                    3 all Causes of Action pursuant to Federal Rule of Civil Procedure, Rule 38.

                                                                    4

                                                                    5 DATED: September 30, 2020           PANISH SHEA & BOYLE LLP
                                                                    6

                                                                    7

                                                                    8
                                                                                                          By:
                                                                    9                                           Spencer R. Lucas
                                                                   10                                           Marguerite S. Sanvictores
                                                                                                                Attorneys for Plaintiff JOHN FREDERICK
                                                                   11
   LLP




                                                                                                                GAYTON
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13

                                                                   14

                                                                   15

                                                                   16

                                                                   17
                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25
                                                                   26

                                                                   27

                                                                   28

                                                                                                                8
                                                                                PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
